COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-324-CV
 
IN RE CLIFTON DEWAYNE
HARVIN                                            RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that the petition should be
dismissed as moot.  Accordingly, relator=s
petition for writ of mandamus is dismissed as moot.
 
PER CURIAM
 
 
PANEL: 
DAUPHINOT, LIVINGSTON, and GARDNER, JJ. 
 
DELIVERED: 
October 7, 2009




     [1]See
Tex. R. App. P. 47.4.